DETAILED ACTION
Corrected Notice of Allowability
A correction is hereby made to Box #3 of the PTO-37 document and to the Examiner’s Amendment of the Notice of Allowance made of record on February 11, 2022. Namely, Box #3 of the PTO-37 document has been amended to remove canceled claim 7 from the allowed claims, such that only claims 1, 3-6 and 8-14 are indicated as allowed. Likewise, the previously cited text of amendments “c.” and “d.” of claim 1 have been corrected to match the exact language of lines 6 and 7 of claim 1 in page 3. The previous Examiner’s Amendment incorrectly cited “the second heat exchanger being disposed in the first indoor unit” and “the third heat exchanger being disposed in the second indoor unit”, whereas the corrected Examiner’s Amendment now recites --the second heat exchanger is disposed in the first indoor unit-- and --the third heat exchanger is disposed in the second indoor unit--.
Allowable Subject Matter
	Claims 1, 3-6 and 8-14 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Emily Senn on January 27, 2022.
The application has been amended as follows: 
In claim 1:
The recitation of “the second heat exchanger being disposed in the branch unit or the first indoor unit”, in line 11 of the claim in page 2, is amended to recite --the second heat exchanger being disposed in the first indoor unit--.
The recitation of “the third heat exchanger being disposed in the branch unit or the second indoor unit”, in line 12 of the claim in page 2, is amended to recite --the third heat exchanger being disposed in the second indoor unit--.
The recitation of “the second heat exchanger is disposed in the first indoor unit,” in line 6 of the claim in page 3, is deleted.
The recitation of “the third heat exchanger is disposed in the second indoor unit,” in line 7 of the claim in page 3, is deleted.
In claim 3:
The recitation of “the second heat exchanger being disposed in the branch unit or the first indoor unit”, in line 5 of the claim in page 4, is amended to recite --the second heat exchanger being disposed in the branch unit--.
The recitation of “the third heat exchanger being disposed in the branch unit or the second indoor unit”, in line 6 of the claim in page 4, is amended to recite --the third heat exchanger being disposed in the branch unit--.
The recitation of “the second heat exchanger and the third heat exchanger are disposed in the branch unit,” in the last line of the claim in page 4, is deleted.
In claim 7:
The claim is canceled.
In claim 9:
The recitation of “The refrigeration cycle apparatus according to claim 1”, in the first line, is amended to recite --The refrigeration cycle apparatus according to claim 8--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the previously-indicated allowable subject matter of claim 2 into claim 1, and converted claim 3 into independent claim format. Amendments have been made herein to eliminate 112(b) issues regarding broad limitations followed by narrow limitations within the same claim, and to remove duplicate subject matter. The detailed Reasons for Allowance made of record in the Non-Final Rejection mailed on October 27, 2021 is hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763